DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot in view of a new ground of rejection over CN 101241759 to HE, Wen-qiao et al. (hereinafter HE).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (20210166774) and LANG, Mu-rong et al. (CN112447207) and CN 101241759 to HE, Wen-qiao et al. (hereinafter HE).

 	Regarding claim 1, Cha et al. discloses a memory system [Abstract] comprising: a memory device comprising a plurality of blocks [Abstract: one or more memory blocks selected from memory die]; and a memory controller coupled to the memory device and configured to send a read command to the memory device [Abstract: stored lookup table configured to be accessible by memory controller for retrieval during memory operation], the read command comprising address information of at least one block in the memory device [FIG. 6; Retrieve values for respective wordlines associated with the memory operation and perform the memory operation on the block of memory cells], wherein the memory device is configured to: determine whether the read command comprises an indication for enabling adjusted read level (ARL) determination [Claims 7, 14: the memory operation comprises a read operation and wherein each determined bias value adjusts a read level]; in response to determining that the read command comprises the indication for enabling the ARL determination, determine at least one adjusted read voltage for the at least one block using the ARL circuitry [¶0047; Claim 14: the controller determines an adjusted read level by adding an offset to the corresponding read level, and transmits the adjusted read level to be used during the read operation on the block and performing of the read operation including reading cell voltages of a memory block]. 
 	Cha et al. does not explicitly disclose execute a read operation based on the at least one adjusted read voltage according to the read.
 	LANG, Mu-rong et al., however, discloses enabling adjusted read level determination and execute a read operation based on the at least one adjusted read voltage according to the read command and receive the read command from the memory controller [English Description: determining an adjusted read voltage level and using the adjusted read voltage level to perform the read command and in response to the read command determining a read delay time, determining an adjusted read voltage level and executing the read command by the processing device using the adjusted read voltage level].
 	It would have been obvious to one of ordinary skill in the art to have executed a read operation based on the at least one adjusted read voltage according to the read command in order to provide a system to manage threshold voltage drift in a memory subsystem (Background).
 	Cha and LANG do not explicitly disclose circuitry coupled to the plurality of blocks, the circuitry comprising an adjusted read level (ARL) circuit.
 	HE, however, discloses circuitry coupled to the plurality of blocks, the circuitry comprising an adjusted read level (ARL) circuit [Claim 8: nonvolatile memory comprising device for adjusting first read voltage level for a memory cell having a threshold voltage and second read voltage level for the memory cell having a threshold voltage].
 	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have circuitry coupled to the plurality of blocks, the circuitry comprising an adjusted read level (ARL) circuit in order to avoid room temperature drift and charge loss caused by hot hole injection (Abstract).

 	Regarding claim 2, LANG discloses the memory system of claim 1, wherein the memory controller is configured to: determine whether or not to enable the ARL determination for the read command [English Description: determining an adjusted read voltage level and using the adjusted read voltage level to perform the read command]; and in response to determining to enable the ARL determination for the read command, send a specified command to the memory device, the specified command comprising ARL information for determining the at least adjusted read voltage for the at least one block in the memory device [English Description: determining an adjusted read voltage level and using the adjusted read voltage level to perform the read command and executing the read command by the processing device using the adjusted read voltage level].

 	Regarding claim 3, Cha et al. discloses the memory system of claim 2, wherein the circuitry of the memory device is configured to: receive the specified command from the memory controller [¶0047; Claim 14: the controller determines an adjusted read level by adding an offset to the corresponding read level, and transmits the adjusted read level to be used during the read operation on the block and performing of the read operation including reading cell voltages of a memory block].
 	LANG further discloses store the ARL information in the memory device [English Description: determining an adjusted read voltage level based on stored value]; and determine the at least one adjusted read voltage based on the stored ARL information [English Description: determining an adjusted read voltage level based on stored value and using the adjusted read voltage to perform the read command].

 	Regarding claim 4, Cha et al. discloses the memory system of claim 2, wherein the ARL information comprises: first parameter data of at least one first parameter associated with the at least one block or ARL data for the at least one block [Claim 14: transmits the adjusted read level to be used during the read operation on the block and performing of the read operation including reading cell voltages of a memory block].

 	Regarding claim 5, Cha et al. discloses the memory system of claim 4, wherein the at least one first parameter comprises at least one of retention time, erase cycle count, read disturbance count, or write temperature, wherein the first parameter data comprises at least one respective value of the at least one first parameter for the at least one block, and wherein the ARL data comprises at least one read voltage offset for the at least one block [¶0041, Claim 14: program and erase (P/E) cycle, program and erase counts; transmits the adjusted read level to be used during the read operation on the block and performing of the read operation including reading cell voltages of a memory block].

 	Regarding claim 17, the rationale in the rejection of claim 1 is herein incorporated.

 	Regarding claim 18, the rationale in the rejection of claims 2 and 5 is herein incorporated.

 	Regarding claim 19, the rationale in the rejection of claim 1 is herein incorporated.

 	Regarding claim 20, the rationale in the rejection of claims 2 and 5 is herein incorporated.

 	Regarding claim 21, the rationale in the rejection of claims 2 and 5 is herein incorporated. Cha further discloses internal parameter circuit [FIG. 4A-6A].
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (20210166774) and LANG, Mu-rong et al. (CN112447207), HE, and JP H0719242.
 	
 	Regarding claim 12, LANG discloses wherein the ARL information is included in the at least one data cycle code [Claim 14:storing data structure and using the data structure, and determining an adjusted read voltage level and using the adjusted read voltage level to perform the read command] but does not explicitly disclose the memory system of claim 2, wherein the specified command comprises a command cycle code, an address cycle code, and at least one data cycle code.
 	JP H0719242, however, discloses the memory system of claim 2, wherein the specified command comprises a command cycle code, an address cycle code, and at least one data cycle code, and wherein the ARL information is included in the at least one data cycle code [English Description: multiple data cycles during which the memory operation code translation unit fetches commands and generates memory operation code sent to the address, a number of cycles determined by the operation code received in the command/address register during the command cycle, the memory control receives an address in the cycle]. 
 	It would have been obvious to one of ordinary skill in the art to have the specified command comprises a command cycle code, an address cycle code, and at least one data cycle code, and wherein the ARL information is included in the at least one data cycle code in order to make it possible to perform a cache search and determine whether data is being updated in the cache (English Description).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (20210166774) and LANG, Mu-rong et al. (CN112447207), HE;  JP H0719242 and Kim (2021/0264986).

 	Regarding claim 13, Cha and JP H0719242 disclose the memory system of claim 12, but do not explicitly disclose wherein the memory device comprises multiple planes having the plurality of blocks, and wherein at least one of the command cycle code or the address cycle code is configured to select a single plane for a single plane operation or an individual plane for a multi-plane operation.
 	Kim, however, discloses the memory device comprises multiple planes having the plurality of blocks, and wherein at least one of the command cycle code or the address cycle code is configured to select a single plane for a single plane operation or an individual plane for a multi-plane operation [Abstract, ¶0017, 0086, 0102: a memory system includes a memory device including a plane including a plurality of memory blocks; receiving a read command, each of the planes including one or more memory blocks].
 	It would have been obvious to one of ordinary skill in the art to have at least one of the command cycle code or the address cycle code being configured to select a single place in order to adjust levels of read voltages when receiving a read command (¶0007).
Allowable Subject Matter
Claims 6-11, 14, 15, 16, 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claims 8, 10, and 23 do not recite allowable subject matter but are simply included here by virtue of being dependent from allowable claims 6 or 7, or 22. Thus, any amendment incorporating into the independent claims only the subject matter of claims 8 or 10  or 23 will trigger a final rejection.
Claims 25-27 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dengtao (9620220) discloses a data storage device with data retention flags in solid-state drives the data storage device including a non-volatile memory wherein the memory is read using the adjusted read level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   October 22, 2022                                        By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246